Citation Nr: 0832828	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  00-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for labyrinthitis and Meniere's disease with tinnitus and 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In April 2003 the veteran testified at a 
hearing before a Decision Review Officer (DRO) at the San 
Juan, Puerto Rico RO.  A transcript of the hearing testimony 
is in the claims file.

The Board remanded this matter in November 2005 for further 
evidentiary development.  It has been returned to the Board 
for further appellate action.


FINDING OF FACT

The veteran exhibits such symptoms as hearing impairment with 
attacks of vertigo and cerebellar gait occurring three times 
a month, with tinnitus.  


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent for 
labyrinthitis and Meniere's disease with tinnitus and left 
ear hearing loss have been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6205 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran is being 
granted an increased rating back to the date of service 
connection, staged ratings are inappropriate here.

The veteran's Meniere's disease was initially rated under 
Diagnostic Code 6205.  Under this code, a 30 percent rating 
is assigned for Meniere's syndrome with hearing impairment 
with vertigo less than once a month, with or without 
tinnitus.  A 60 percent evaluation is in order when there is 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  A 100 percent rating is warranted when 
there is hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.  It is noted that Meniere's syndrome may be 
rated either under these criteria or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  An evaluation for hearing 
impairment, tinnitus, or vertigo may not be combined with an 
evaluation under Diagnostic Code 6205.  

History and Analysis

A July 2000 rating decision granted the veteran service 
connection and assigned an initial 30 percent rating, 
effective from November 6, 1998.  The veteran seeks a rating 
in excess of 30 percent. 

In the present case, the veteran has been already been 
awarded service connection for bilateral hearing loss 
disability, which has been rated as noncompensable (zero 
percent).  Current medical evidence of record also does not 
show that the veteran's bilateral hearing loss warrants a 
compensable evaluation.  Further, ratings in excess of 30 
percent for the veteran's labyrinthitis and Meniere's disease 
are not available under the separate rating criteria for 
tinnitus and peripheral vestibular disorder.  

In order to attain a higher rating under Diagnostic Code 
6205, the facts must approximate the criteria for a 60 
percent rating, namely that there is hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times a month, with or without tinnitus.  38 C.F.R. § 
4.87, Diagnostic Code 6205. 

The evidence of record, including VA outpatient treatment 
notes, private treatment records, VA examination reports, lay 
statements and the veteran's testimony reveal recurrent 
vertigo, dizziness and tinnitus.  In order for the veteran to 
meet the criteria for a higher rating for his labyrinthitis 
and Meniere's disease with tinnitus and left ear hearing loss 
he must show that he suffers from cerebellar gait in addition 
to vertigo attacks from one to four times a month, with or 
without tinnitus.  A January 2001 letter from Dr. V.U., a 
private ear nose and throat specialist, stated that the 
veteran reported symptoms of episodes of nausea, dizziness, 
vertigo, tinnitus and feeling unstable.  The doctor also 
found a gait disturbance like cerebellar gait.  The doctor 
went on to describe that the veteran experienced dizziness 
and vertigo attacks of two to four times per month over the 
previous two years and that it was affecting the veteran's 
performance at work.  An April 2003 treatment report by Dr. 
V.U. noted that the veteran was suffering from residual 
symptoms of cerebellar gait.  The summary was Meniere's 
disease with cerebellar gait, vertigo, progressive loss of 
hearing and tinnitus.  The February 2007 VA examiner noted 
that the veteran reported three episodes of vertigo per 
month, with fluctuation in hearing that lasted thirty to 
sixty minutes at a time.  

The veteran's symptoms associated with his service-connected 
labyrinthitis and Meniere's disease with tinnitus and left 
ear hearing loss disability meet or more nearly approximate 
the criteria necessary for the assignment of a rating of 60 
percent under Diagnostic Code 6205.  See 38 C.F.R. §§ 4.7, 
4.87, Diagnostic Code 6205.  The veteran has been noted to 
have such symptoms as hearing impairment with attacks of 
vertigo and cerebellar gait occurring three times a month, 
with tinnitus.  

The greater weight of the evidence indicates that the 
veteran's labyrinthitis and Meniere's disease with tinnitus 
and left ear hearing loss disability does not exhibit hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with or without tinnitus.  
Therefore, the veteran does not meet the criteria for a 100 
percent rating.  

Consequently, the Board finds that the disability picture for 
the veteran's service-connected labyrinthitis and Meniere's 
disease with tinnitus and left ear hearing loss does not more 
nearly approximate the criteria for a 100 percent evaluation 
than those for a 60 percent evaluation. 

The Board finds that since the grant of service connection 
the veteran has met the criteria for a 60 percent rating and 
no higher.  See Fenderson, supra.

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).


Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the unfavorable RO decision that is the basis 
of this appeal was decided before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  

By April 2006 and August 2006 letters, the veteran was 
provided notice of the evidence and information necessary for 
establishing an initial rating.  See Dingess.  The veteran 
was also provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation, by a letter in February 
2004.  A November 2002 statement of the case (SOC) and June 
2003, February 2004 and February 2008 supplemental SOCs 
explained what specific regulatory provisions govern his 
disability and why the increased rating claim remained 
denied.  The Board concludes that VA has met its duty to 
notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records, as well as 
VA Medical records.  The veteran also provided private 
medical records and identified other private records that he 
has authorized VA to obtain.  The veteran was also given VA 
examinations, with medical opinions, in connection with the 
claim.  The veteran testified before a Decision Review 
Officer and submitted lay statements.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial rating of 60 percent for labyrinthitis and 
Meniere's disease with tinnitus and left ear hearing loss is 
granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


